On Motion for Rehearing.
[119 Pac. 624.]
Opinion by
Mr. Chief Justice Eakin.
Appellant urges that the court is in error in holding that a seal affixed to a writing is only- prima facie evidence of a consideration.
We find it necessary to refer to this matter, as there is an error in the citation of the authority upon' which we based the statement: “The seal affixed to the signature is only prima facie evidence of consideration.” The citation should have been Olston v. Oregon Water Power & Ry. Co., 52 Or. 343, at page 349 (96 Pac. 1095: 97 Pac. 538: 20 L. R. A. [N. S.] 915), instead of Catlin v. Jones, 52 Or. 337 (97 Pac. 546), where that question is fully discussed and to which we adhere, and that decision in no way conflicts with Johnston v. Wadsworth, 24 Or. 502 (34 Pac. 13).
It fully appears from the record that there was no other consideration than the $45, mentioned in the agreement, which was not consideration for the agreement, but part of the price of the land, of which only $10 was paid.
The motion is denied.
Affirmed : Rehearing Denied.